DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking fingers” must be shown or the feature(s) canceled from the claim(s). The figures seem to disclose “locking arms 152” but not the “locking fingers”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the first and second ends of the one-piece clipping element" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 32 previously recited “a clip”, “a clip device”, “a pair of claim arms”, but not “a one-piece clipping element”. It is unclear what part of the device will be a one-piece clipping element. Further it is unclear what “first and second ends are being referred to”. In light of independent claims 16, 24 and the specification (figure 3), and that claim 32 recites “a one piece clipping element”, the “one-piece clipping element” of claim 31 will be examiners as “the clip”, and the first and second ends will be examined as “the first and second arms” referring back to the clip and the first and second arms of the clip which will grip tissue. 
Claim 31 recites the limitation "the control member" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Claim 31 previously recites 
Claim 35 recites the limitation "the pin" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 35 is dependent off of claim 34 which is dependent off of claim 31. Claims 31 or 34 do not recite “a pin”. It is to be noted though that claim 33 does recite “a pin”. For examination purposes, “the pin” of claim 35 will be examined as “a pin”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 23, 24, 28, 29, 31, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2005/0080440 to Durgin.
As to claim 16, Durgin discloses a device for treating tissue (abstract), comprising: a capsule (200) extending longitudinally from a proximal end to a distal end and including a channel (chamber/lumen of 200, figure 14, 15) extending therethrough; first and second clip arms (208, figure 1a,12), proximal ends of which are received within the channel so that the first and second clip arms are movable relative to one another between an open configuration (figure 12) and a closed configuration (figure 16); a deployment mechanism including a tension member (206) connected to a proximal end of the first and second clip 
As to claim 23, Durgin discloses wherein the first and second clip arms are biased toward the open configuration (paragraph 67, 79) so that, when the first and second clip arms are drawn proximally into the capsule, the first and second clip arms are constrained toward the closed configuration (paragraph 67), and when the first and second clip arms are moved distally out of the capsule, the first and second clip arms are permitted to revert to their biased open configuration (paragraph 67).
As to claim 24, Durgin discloses a clipping device (abstract), comprising: a clip (106, figure 1,1a) including a capsule (200, figure 10, 14, 15, 17) extending longitudinally from a proximal end to a distal end and including a channel (lumen of 200, as seen in figure 14, 15 ) extending therethrough along with first and 
As to claim 28, Durgin discloses the locking fingers are biased radially outward (paragraph 71, 72) and include locking structure extending from proximal ends thereof (the ends of the latches that correspond to the window, figure 18-20).

As to claim 31, Durgin discloses a method for treating target tissue (abstract), comprising: inserting a clip device (106) through a working channel of an endoscope (paragraph 51) to a target site within a body until a clip of the clip device extends distally past a distal end of the working channel, the clip device including a capsule (200) and a pair of clip arms (208), proximal ends of which are slidably received within the capsule (figure 12); moving the clip device between an open configuration (figure 12, 13) and a closed configuration (figure 16, 17) until a selected target tissue is gripped between the first and second ends of the one-piece clipping element (65, 67, 68, 75, the one-piece clipping element is being examined the clip, and the first and second ends are being examined the first and second arms, see section 5 above), the first and second clip arms moved between the open and closed configurations via a control wire  (118) coupled to a yoke (204) that is releasably coupled to a tension member (206) connected to the first and second clip arms (paragraph 65, 67, 68, 75); and locking the clip device in the closed configuration (paragraph 71-73), once the target tissue is gripped as desired, by applying a predetermined proximal force (paragraph 75, 77) along the control member to separate the yoke from the 
As to claim 34, Durgin discloses wherein the yoke, upon separation from the tension members, is moved further proximally relative to the capsule until the yoke engages radially inwardly crimped tabs (306) at a proximal end of the capsule to move the tabs out of engagement with a proximal portion of the clip device to deploy the clip in the body (paragraph 71, 72).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 17, 22-25, 28-32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0072945 to Terada in view of  U.S. Patent Publication 2005/0080440 to Durgin 

Durgin teaches a similar device (ligating clip, abstract) having a deployment mechanism including a tension member (206) connected to a proximal end of the first and second clip arms, a yoke (204) releasably coupled to the tension member and longitudinally movable relative to the capsule to move the first and second clip arms between the open and closed configurations (figure 10-13,16,17 paragraph 66-67), the tension member and yoke configured to separate from one another (figure 17 to release the device from a proximal portion thereof (102), in response to a predetermined proximal force relative to the tension member (paragraph 75, 77), when the yoke is separated from the tension member the locking feature can be the first and second arms in the closed configuration (paragraph 71-72) for the purpose of controlling the forced applied to the clip device in order to securely deliver the clip. It would have been 
As to claim 17, with the device of Terada and Durgin above, Terada discloses the first and second clip arms are defined via a one-piece clipping element (paragraph 79) extending from a first end to a second end and including a bend (41, 43) along a portion thereof, the bend extending along a midpoint of the one-piece clipping element so that a length of the first and second clip arms substantially correspond (figure 3).
As to claims 22, Terada as modified by Durgin discloses the device above but is silent about the length of the capsule. Durgin does disclose the capsule can be 0.5 inches (12.7 mm). The specification of the invention as originally filed discloses in paragraph 31 that the length of 7.5 to 8.5 mm based on the arms be a unitary structure, and Terada does teach a unitary structure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the length of the capsule of Terada as modified by Durgin to be between 7.5mm and 8.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art.
As to claim 23, with the device of Terada and Durgin above, Terada discloses wherein the first and second clip arms are biased toward the open configuration (paragraph73, 79, 81) so that, when the first and second clip arms 
As to claim 24, Terada discloses a clipping device (abstract), comprising: a clip (13, figure 1-3) including a capsule (29, figure 1-3) extending longitudinally from a proximal end to a distal end and including a channel (lumen of 29, as seen in figure 1-3 ) extending therethrough along with first and second clip arms (39,39), proximal ends of which are slidably received within the channel of the capsule to move the first and second clip arms relative to one another between an open configuration and a closed configuration (figure 132a,d, paragraph 176-181); a locking mechanism (45, 93) coupled to the deployment mechanism and including a pair of locking fingers (45) configured to engage a corresponding locking feature (93) of the capsule to lock the first and second clip arms in the closed configuration (paragraph 92, 101, 102); and a proximal portion (17) releasably coupled to the proximal end of the capsule so that, the clip is released from the proximal portion and deployed in a body over the target tissue (paragraph 185-187) but is silent about the deployment mechanism including a tension member and a yoke.
Durgin teaches a similar device (ligating clip, abstract) having a deployment mechanism including a tension member (206) connected to a proximal end of the first and second clip arms, a yoke (204) releasably coupled to 
As to claim 25, with the device of Terada and Durgin above, Terada discloses the first and second clip arms are defined via a one-piece clipping element (paragraph 79) extending from a first end to a second end and including a bend (41, 43) along a portion thereof, the bend extending along a midpoint of the one-piece clipping element so that a length of the first and second clip arms substantially correspond (figure 3).
As to claim 28, with the device of Terada and Durgin above, Terada discloses the locking fingers are biased radially outward (paragraph 73, 79, 81) and include locking structure extending from proximal ends thereof (45a, figure 6a-c).

As to claim 30, Terada as modified by Durgin discloses the device above but is silent about the length of the capsule. Durgin does disclose the capsule can be 0.5 inches (12.7 mm). The specification of the invention as originally filed discloses in paragraph 31 that the length of 7.5 to 8.5 mm based on the arms be a unitary structure, and Terada does teach a unitary structure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the length of the capsule of Terada as modified by Durgin to be between 7.5mm and 8.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art.
As to claim 31, Terada discloses a method for treating target tissue (abstract), comprising: inserting a clip device (13) through a working channel of an endoscope (paragraph 155) to a target site within a body until a clip of the clip device extends distally past a distal end of the working channel, the clip device including a capsule (29) and a pair of clip arms (39,39), proximal ends of which are slidably received within the capsule (figure 1-3); moving the clip device between an open configuration (figure 32a) and a closed configuration (figure 32d) until a selected target tissue is gripped between the first and second ends of 
Durgin teaches a similar device and method (ligating clip, abstract)  having a control wire (118) coupled to a yoke (204) that is releasably coupled to a tension member (206) connected to the first and second clip arms (paragraph 65, 67, 68, 75); and locking the clip device in the closed configuration (paragraph 71-73), once the target tissue is gripped as desired, by applying a predetermined proximal force (paragraph 75, 77) along the control member to separate the yoke from the tension member for the purpose of controlling the forced applied to the clip device in order to securely deliver the clip. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the deployment mechanism and steps including the tension member and yoke of Durgin with the method of Terada in order for controlling the forced applied to the clip device in order to securely deliver the clip.
As to claim 32, with the method of Terada and Durgin above, Terada discloses the first and second clip arms are defined via a one-piece clipping element (paragraph 79) extending from a first end to a second end and including a bend (41, 43) along a portion thereof, the bend extending along a midpoint of the one-piece clipping element so that a length of the first and second clip arms substantially correspond (figure 3).
.
Claims 17, 22, 25, 30, 32, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0080440 to Durgin in view of U.S. Patent Publication 2005/0143767 to Kimura.
As to claim 17, 25, 32, Durgin discloses the device above but is silent about the first and second arms are defined via a one-piece clipping element. 
Kimura disclose a similar device (clip, abstract) having a first and second arms (2a,b, figure 2a) are defined via a one-piece clipping element (2, paragraph 115-117) extending from the first end to a second end and including a bend (2a) along a portion thereof (figure 2a), the bend extending along a midpoint of the one-piece clipping element so that a length of the first and second clip arms substantially correspond (figure 2a) for the purpose of providing substitute clip arms that will can be biased and moved between open and closed configurations. Kimura teaches a similar tensioning member (4), and projections 2d that can be similar used as the locking fingers of Durgin in order for the clip of Kimura to function similar as the clip arms of Durgin. It would have been obvious to one of ordinary skill in the art before the effective filing date to use the one-piece clipping element of Kimura as the first and second clip arms of Durgin in 
As to claims 22, 30 with the device of Durgin and Kimura above, Kimura further teaches the capsule has a length ranging from between approximately 7.5 mm to 8.5 mm (paragraph 117).  The specification of the invention as originally filed discloses in paragraph 31 that the length of 7.5 to 8.5 mm based on the arms be a unitary structure, and Kimura does teach a unitary structure. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the length of the capsule of Durgin as modified by Kimura to be between 7.5mm and 8.5 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. 
Claims 18, 26, 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2005/0080440 to Durgin in view of U.S. Patent Publication 2005/0143767 to Kimura as applied to claim 17, 22, 25, 30, 32, above, and further in view of 2013/0123818 to Li.
As to claim 18, 26, 33, Durgin as modified by Kimura discloses the device and method above but is silent about the distal end of tension member is connected to the proximal end of the clip arms via a pin. 
Li teaches a similar device (ligature clip, abstract) having a distal end of tension (120 can read on a tension member, figure 1-6) connected to the proximal end of the clip arms (111) via a pin (130) extending diametrically across the distal end of the tension member (figure 1-6) and through a substantially .
Claims 18-21, 26, 27, 33, 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2013/0072945 to Terada in view of U.S. Patent Publication 2005/0080440 to Durgin as applied to claim 16, 17, 22-25, 28-32, 34, above, and further in view of 2013/0123818 to Li.
As to claim 18, 26, 33, Terada as modified by Durgin discloses the device and method above but is silent about the distal end of tension member is connected to the proximal end of the clip arms via a pin. 
Li teaches a similar device (ligature clip, abstract) having a distal end of tension (120 can read on a tension member, figure 1-6) connected to the proximal end of the clip arms (111) via a pin (130) extending diametrically across the distal end of the tension member (figure 1-6) and through a substantially rounded space (figure 1-6) formed at the proximal end of the clip arms via the bend along the one-piece clipping element (paragraph 1-6) for the purpose of aiding in controlling the deployment of the clip arms and attaching to the tensioning member (paragraph 57). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the pin of Li with the 
As to claim 19, 27, with the device of Terada, Durgin, and Li, Terada  discloses a ring (77) coupled to the distal end of the tension member via the pin (the ring will connect to the pin of Li as seen in figure 23), the pair of locking fingers extending proximally from the ring (figure 6b). 
As to claim 20, with the device of Terada, Durgin, and Li, Terada discloses the locking fingers are biased radially outward (paragraph 73, 79, 81) and include locking structure extending from proximal ends thereof (figure 6a-c).
As to claim 21, with the device of Terada, Durgin, and Li, Durgin further teaches the yoke includes a pair of overhangs (254) constraining the proximal ends of the locking fingers against the yoke (figure 27, 12) and preventing the locking structures from engaging the locking features of the capsule until the yoke is separated from the tension member (figure 12, 17 paragraph 79).
As to claim 35, with the device of Terada, Durgin, and Li, Terada  discloses a ring (77) coupled to the distal end of the tension member via the pin (figure 23), the pair of locking fingers extending proximally from the ring (figure 3b) and the locking fingers are biased radially outward (paragraph 73, 79, 81) the locking fingers are constrained toward an unlocked configuration via a portion of the yoke until the yoke is separated from the tension member (paragraph 71, 72 of Durgin). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,520,701 to Lerch, U.S. Patent Publication 2002/0045909 to Kimura , U.S. Patent Publication 2003/0069592 to Adams, U.S. Patent 6,991,634 to Sugiyama,  U.S. Patent Publication 2005/0049618 to Masuda, U.S. Patent Publication 2008/0140089 to Kosigo , U.S. Patent Publication 2009/0105533 to Fujita, U.S. Patent Publication 2010/0016873 to Gayzik, U.S. Patent Publication 2018/0140300 to Randhawa all disclose similar devices readable, combinable, or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771